Case 1:20-md-02930-LPS Document 256 Filed 05/21/21 Page 1 of 2 PageID #: 4359
                                                             Daniel M. Silver          McCarter & English, LLP
                                                             Partner                   Renaissance Centre
                                                             T. 302-984-6331           405 N. King Street, 8th Floor
                                                             F. 302-691-1260           Wilmington, DE 19801-3717
                                                             dsilver@mccarter.com      www.mccarter.com




 May 21, 2021

 VIA CM/ECF
 Chief Judge Leonard P. Stark
 U.S. District Court for the District of Delaware
 J. Caleb Boggs Federal Building
 844 North King Street
 Unit 26, Room 6124
 Wilmington, DE 19801-3555

 Re:In re Entresto (Sacubitril/Valsartan) Patent Litigation,
 C.A. Nos. 20-md-2930-LPS, 19-1979-LPS, 19-2021-LPS, 19-2053-LPS,
 20-74-LPS, 20-415-LPS, 20-445-LPS, 21-229-LPS


 Dear Chief Judge Stark,
 The parties in the above-referenced litigations write to advise the Court of the following
 regarding the upcoming claim construction hearing scheduled to commence at 10:00 a.m. on
 June 8, 2021:

      1.    Time Requested for Hearing. The parties request that a total of two and a half (2.5)
            hours be allocated for the hearing, with time divided equally between each side.

      2.    Hearing by Teleconference/Videoconference. Novartis prefers that the hearing be
            held by telephone conference. Defendants prefer that the hearing be conducted by
            video conference and intend to engage a vendor to run Defendants’ slide
            presentation.

      3.    Order of Terms. The parties propose that the hearing proceed in the order below:

           a. “combination” terms:

              “wherein said (i) … and said (ii) … are administered in combination”

              “administering … the combination of: (i) …; (ii) …; and wherein said components
              (i) and (ii) are administered in one unit dose form or in two separate unit dose
              forms”

           b. trisodium [sacubitril valsartan] hemipentahydrate terms:
Case 1:20-md-02930-LPS Document 256 Filed 05/21/21 Page 2 of 2 PageID #: 4360




                                                                                 May 21, 2021
                                                                                       Page 2



             “trisodium [3-((1S,3R)-1-biphenyl-4-ylmethyl-3-ethoxycarbonyl-1-
             butylcarbamoyl) propionate-(S)-3′-methyl-2′-(pentanoyl{2″-(tetrazol-5-
             ylate)biphenyl-4′-ylmethyl}amino) butyrate] hemipentahydrate in crystalline form”

             “trisodium [3-((1S,3R)-1-biphenyl-4-ylmethyl-3-ethoxycarbonyl-1-
             butylcarbamoyl) propionate-(S)-3′-methyl-2′-(pentanoyl{2″-(tetrazol-5-
             ylate)biphenyl-4′-ylmethyl}amino) butyrate] hemipentahydrate”


      4.   Testimony. No party requests leave to present testimony at the hearing.


 Respectfully submitted,

 /s/ Daniel M. Silver

 Daniel M. Silver (#4758)

 cc: Counsel of Record (via CM/ECF and electronic mail)
